Case 2:20-cv-11478-NGE-EAS ECF No. 6 filed 08/03/20                    PageID.167       Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BISHOP PERRY,

                       Plaintiff,

v.                                             Civil Action No. 2:20-CV-11478
                                               HONORABLE NANCY G. EDMUNDS
                                               UNITED STATES DISTRICT JUDGE
HEIDI WASHINGTON, et. al.,

                  Defendants,
_______________________________/

 OPINION AND ORDER DENYING THE MOTION FOR RECONSIDERATION (ECF
   No. 4) AND THE MOTION TO SHOW THE COURT THAT THE PETITIONER
              EXHAUSTED STATE COURT REMEDIES (ECF No. 5)

       Bishop R. Perry, (“plaintiff”), presently confined at the Muskegon Correctional Facility in

Muskegon, Michigan, filed a petition for writ of habeas corpus in this district pursuant to 28 U.S.C.

§ 2241. Plaintiff also sought a temporary restraining order and injunctive relief pursuant to 28

U.S.C. § 1651 and 1331. Plaintiff also sought relief under the civil rights statute, 42 U.S.C. § 1983.

Plaintiff sought to be released from prison based on the Muskegon Correctional Facility’s failure

to quarantine plaintiff and other prisoners during a Scabies outbreak in 2019, as well as the

Coronavirus pandemic and plaintiff’s fear that he might contract the disease. This Court concluded

that the proper venue for this action is in the Western District of Michigan and ordered that the

petition be immediately transferred to that district. Perry v. Washington, No. 2:20-CV-11478, 2020

WL 3077592 (E.D. Mich. June 10, 2020).

       Petitioner filed a motion for reconsideration and a related motion to show that he is

exhausting state court remedies with respect to his state court conviction. For the reasons stated

below, the motions are denied.



                                                  1
Case 2:20-cv-11478-NGE-EAS ECF No. 6 filed 08/03/20                      PageID.168       Page 2 of 4



        U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for reconsideration.

However, a motion for reconsideration which presents the same issues already ruled upon by the

court, either expressly or by reasonable implication, will not be granted. Ford Motor Co. v.

Greatdomains.com, Inc., 177 F. Supp. 2d 628, 632 (E.D. Mich. 2001).                     A motion for

reconsideration should be granted if the movant demonstrates a palpable defect by which the court

and the parties have been misled and that a different disposition of the case must result from a

correction thereof. MCI Telecommunications Corp. v. Michigan Bell Telephone Co., 79 F. Supp.

2d 768, 797 (E.D. Mich. 1999). A palpable defect is a defect that is obvious, clear, unmistakable,

manifest, or plain. Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997).

        Plaintiff argues in his motions that this Court erred in transferring his habeas petition to the

Western District of Michigan, because he was also challenging his state court conviction out of

the Wayne County Circuit Court, which is located in the Eastern District of Michigan.

        28 U.S.C. § 2241(d) allows a state prisoner who seeks relief from a state court conviction

to file a petition for writ of habeas corpus either in the federal district where he or she was convicted

or in the district where he or she is confined, provided, of course, that both judicial districts are

located within the same State. Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); Braden v. 30th

Judicial Circuit Court of Kentucky, 410 U.S. 484, 497 (1973); Schlanger v. Seamans, 401 U.S.

487, 490, n. 3 (1971). However, when a habeas petitioner challenges his or her present physical

confinement, the only proper respondent is the warden of the facility where the petitioner is being

held. See Gilmore v. Ebbert, 895 F.3d 834, 837 (6th Cir. 2018)(citing to Rumsfeld, 542 U.S. at

435). A habeas petition filed in the federal court in the district of a habeas petitioner’s confinement

is the proper means of testing the conditions of the petitioner’s confinement. See Coates v. Smith,




                                                   2
Case 2:20-cv-11478-NGE-EAS ECF No. 6 filed 08/03/20                    PageID.169       Page 3 of 4



746 F.2d 393, 395 (7th Cir. 1984); See also Perry v. Washington, 2020 WL 3077592, at * 1. The

Muskegon Correctional Facility is in the Western District of Michigan.

       Although plaintiff in his original complaint or petition briefly mentioned that he had filed

a post-conviction motion for relief from judgment pursuant to M.C.R. 6.500, et. seq., to raise an

actual innocence claim with respect to his conviction (ECF No. 1, PageID. 4-5), and also attached

a copy of his post-conviction appeal (ECF No. 1, PageID. 21-55), all of the allegations in his actual

petition or complaint dealt with the Scabies outbreak at the Muskegon Correctional Facility or

plaintiff’s fears that prison officials at this prison were not taking adequate precautions to protect

him from Covid-19. Plaintiff did not raise any challenges to his Wayne County Circuit Court

conviction in his petition/complaint. The Court properly transferred this action to the Western

District, because plaintiff was clearly challenging only his conditions of confinement.

       Petitioner’s motion for reconsideration and his related motion to show that he exhausted

his state court remedies will be denied, because petitioner is merely presenting issues which were

already ruled upon by this Court, either expressly or by reasonable implication, when the Court

transferred the petition to the Western District of Michigan. See Hence v. Smith, 49 F. Supp. 2d

549, 553 (E.D. Mich. 1999).

                                               ORDER

       Based upon the foregoing, IT IS ORDERED that the motion for reconsideration (ECF No.

4) and the motion to show the Court that the petitioner exhausted his state court remedies (ECF

No. 5) are DENIED. The denial is without prejudice to plaintiff filing a separate habeas petition

challenging his state court conviction.

                                                      s/ Nancy G. Edmunds__________________
                                                      HON. NANCY G. EDMUNDS
                                                      UNITED STATES DISTRICT JUDGE
Dated: August 3, 2020

                                                  3
Case 2:20-cv-11478-NGE-EAS ECF No. 6 filed 08/03/20          PageID.170     Page 4 of 4



       I hereby certify that a copy of the foregoing document was served upon counsel of
record on August 3, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           4
